Exhibit 10.2
 
 


WAIVER
 
November 19, 2009
 
Reference is hereby made to that certain Omnibus Agreement, dated as of August
10, 2007 (the “Omnibus Agreement”), by and among Quicksilver Resources Inc., a
Delaware corporation (“Quicksilver”), Quicksilver Gas Services LP, a Delaware
limited partnership (the “MLP”), and Quicksilver Gas Services GP LLC, a Delaware
limited liability company and the general partner of the MLP (the “General
Partner”).  Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Omnibus Agreement.
 
Quicksilver, intending to be legally bound hereby, waives the obligation of the
General Partner set forth in Section 2.3(a) of the Omnibus Agreement to cause,
and notwithstanding the provisions of Section 2.3(a) of the Omnibus Agreement,
the General Partner will not be deemed to have caused, a Partnership Group
Member to elect to purchase the Hill County Dry System (one of the “Retained
Assets” listed on Schedule A to the Omnibus Agreement).
 
 
 

 
QUICKSILVER RESOURCES INC.
       
 By:
/s/ Philip Cook
   Name:
Philip Cook
   Title:
Senior Vice President – Chief Financial Officer
   
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 